DETAILED CORRESPONDENCE
Office Action Identifier
This office action is identified as Paper No. 20210209.

Status of Claims
Claim(s) 1-6, 8, and 10-22 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-6, 8, and 10-22 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 9928744 B1 (“Tannenbaum”) discloses an invention comprising a system for managing first response to an accident, incident or event. The system uses GPS, inter-vehicle wireless communications, and cellular radio communications to direct response team vehicles to the location of an accident, incident or event; and to convey response vehicle avoidance and 
US 20080154691 A1 (“Wellman”) teaches an invention for enabling mobile assets to communicate across a wireless network environment. Systems, computer-implemented methods and computer program products are also provided for leveraging wireless communication and/or processing capabilities of mobile assets against a robust software solution to implement enterprise wide asset management functions, to integrate mobile asset data into existing enterprise workflows and/or to enable trusted third party integration into the enterprise for enhanced asset and/or workflow management.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-6, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
changing the shape of a geofence boundary that surrounds each person included in the person count based on the person count and the reference locations.

all the claimed limitations in the context of the invention as a whole; in this case:
receiving a geofence of a specified intensity at a vehicle;
calculating that the vehicle is to come within at least a specified proximity of the geofence;
deriving a movement restriction command tailored to the specified intensity; and automatically restricting movement of the vehicle in accordance with the movement restriction command.

Regarding Claim(s) 16-20, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
access person counts and reference locations corresponding to each person included in the person counts;
create a plurality of geofences from person counts and reference locations, including determining a geofence intensity for each geofence based on a density of people within an area to be protected by the geofence; receive a vehicle location from a vehicle;
identify a geofence, from among the plurality of geofences, that is to come within at least a specified proximity of the geo fence; and
send the geofence and geofence intensity to the vehicle to protect the density of people within the area from the vehicle by restricting movement of the vehicle.

all the claimed limitations in the context of the invention as a whole; in this case:
creating a geofence having the geofence intensity and that surrounds each person included in the person count based on the person count and the reference locations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s office phone number is (571) 270-7041, and he is best reached Monday-Thursday, 0700-1700 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
*Please send all Fax to email.
Calvin.Cheung@USPTO.GOV (email)
571-270-7041 (Direct Telephone Number)